Citation Nr: 0010267	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-03 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This appeal arises from a decision by the Cleveland, Ohio, 
Department of Veterans Affairs (VA) Regional Office (RO). 

In February 1993, the veteran requested service connection 
for PTSD.  A rating action in September 1996 awarded the 
veteran service connection for PTSD and assigned a 30 percent 
rating.  The veteran was informed of the action by a letter 
dated in September 1996.  In the letter, he was advised of 
that if he disagreed with the action, he had a right to 
appeal the decision.  The veteran did not file a timely 
notice of disagreement, and the decision was final.  In 
October 1997, veteran's representative, in an informal 
hearing presentation raised the issue of increased rating for 
PTSD.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Effective August 31, 1998, the veteran's PTSD was 
manifested by frequent flash backs and nightmares, isolation 
except for family members, delusions, auditory hallucinations 
and a Global Assessment of Functioning Scale (GAF) of 30. 


CONCLUSIONS OF LAW

Effective August 31, 1998, the criteria for a 50 percent 
disability rating for PTSD have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 
4.130, Diagnostic Code 9411 (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran's assertion of an increase in severity of a 
service-connected disorder constitutes a well-grounded claim 
requiring the VA fulfill the statutorily required duty to 
assist 38 U.S.C.A. § 5107(a) (West 1991) because it is a new 
claim and not a reopened claim.  The Board finds that all 
relevant facts have been properly developed and that no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

A February 1997 psychological evaluation report from John T. 
Kenny, Ph.D., stated that although the veteran had been out 
of work since 1993 it was not because of an inability to 
handle stress, to concentrate or to remember.  The veteran 
felt that his concentration, memory and problem-solving were 
excellent.  The psychologist opined that the veteran's 
depression, suspiciousness and anxiety would limit his social 
functioning but his field as a laborer did not require much 
regarding social functioning.  The GAS (GAF) was 61-70.

During a March 1997 VA PTSD examination the veteran 
complained of getting into fights and then regretting it.  He 
had difficulty maintaining sleep.  He had neither appetite 
nor energy.  He had suicidal thoughts of driving over a 
cliff.  He was having nightmares and flashbacks of Vietnam 
and driving on highways reminded him of a friend who drove 
over a mine.  The veteran complained that noises would 
startle him, especially those behind him.  He would cry 
during television shows about Vietnam and he did not feel 
comfortable with other people; he could not relate to them.  
On examination he said his mood was mostly down.  His affect 
was constricted.  He was not delusional and he denied any 
hallucinations.  He admitted his suicidal ideation regarding 
driving over a cliff but maintained that he would not do it.  
He denied homicidal ideations.  He was alert and oriented 
times three.  His long term memory, judgment and insight were 
intact.  The diagnoses were chronic PTSD, marijuana abuse and 
alcohol dependency in full remission.  The Global Assessment 
of Functioning Scale (GAF) was 30.  

During his August 1998 VA psychiatric examination the veteran 
complained of intrusive memories of a dead soldier's face, 
and of having been victimized by the military.  He stated 
that he was always alone.  He thought about Vietnam all the 
time.  He would dream of being in convoys.  The examiner 
stated that the degree of the veteran's PTSD-specific 
symptoms was relatively moderate compared to many Vietnam 
veterans.  Nevertheless, he found that the veteran was 
seriously affected by chronic PTSD and that his GAF was 30.

During his September 1998 VA PTSD examination the veteran 
said he was not on medications.  He had suicidal ideations 
but did not have the guts to act on them.  He thought that 
people were out to get him and he had heard voices calling 
his name.  He complained of nightmares and flash backs one to 
three times a month.  He had sleep difficulty and an 
exaggerated startle response.  He complained of difficulty 
with concentration.  He complained of recurrent and intrusive 
distressing  recollections of Vietnam.

The examination revealed that the veteran looked haggard and 
that his psychomotor activity was diminished.  His mood was 
depressed.  He was delusional, regarding thinking people were 
out to get him as well as by hearing voices.  He was oriented 
times three.  His recent and remote memories were fair.  His 
affect was appropriate and his judgment and insight were 
fair.  The GAF was 30 and the examiner noted that the veteran 
had a severe impairment of his social and industrial 
adaptability.  

During his September 1998 personal hearing the veteran 
testified that he lived alone and made money by collecting 
things and selling them at the junkyard.  He had no social 
life except for his family; he added that friends had 
inflicted the marks on his face.  He did not like crowds and 
always wound up by himself, even at parties.  He did not 
belong to any clubs or organizations.  He did help the family 
by doing things like taking his grandchildren to school.  He 
testified that that he had nightmares of explosions, of 
people being killed and not being able to help them.  He kept 
knives but no guns.  His only treatment consisted of getting 
refills for Trazodone and a pill for depression.  

Analysis

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994)

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

PTSD is rated under Diagnostic code 9411, which provides for 
a 30 percent evaluation for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent evaluation is for 
assignment when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is for assignment 
when there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is for assignment when there is total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.7, 4.130, Code 9411.

The Board has considered the February 1997 examination report 
by Dr. Kenny who found symptoms of depression, anxiety and 
suspicion.  However, he did not note the symptoms supportive 
of a 50 percent rating, such as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood.  

The August 31, 1998 VA psychological examination report 
portrayed the veteran's symptoms as relatively moderate 
compared to other veterans but then stated that PTSD 
seriously afflicted the veteran and applied a GAF of 30. 

The September 1998 VA PTSD examination report noted that the 
veteran had suicidal ideations, was delusional, was hearing 
voices, that his memory, insight and judgment were only fair, 
that his GAF was only 30 and his impairment was severe.  

In the Board's opinion, beginning with the August 31, 1998 
psychological evaluation, the medical evidence demonstrates 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as impairment of short- 
and long-term memory; impaired judgment; disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships necessary 
for a 50 percent evaluation under the current criteria.  

However, none of the findings justify an evaluation in excess 
of 50 percent after November 7, 1996.  The Board has 
considered the September 1998 examiner's use of the word 
"severe".  However, the use of a word alone cannot 
determine the severity of a veteran's disability; the entire 
report and the symptoms found must be considered.  The most 
recent examination report did not reveal psychoneurotic 
symptoms that would result in severe industrial impairment 
under the previous standards.  Although it did include some 
of the symptoms included in the 70 percent criteria, it 
failed to reflect obsessional rituals which interfere with 
routine activities, illogical speech, near-continuous panic 
or depression affecting the ability to function, spatial 
disorientation; neglect of personal appearance and hygiene or 
inability to establish and maintain effective relationships 
necessary for an evaluation in excess of 50 percent under the 
current standards.  

Therefore, resolving all doubt in the veteran's favor, the 
Board finds that the evidence warrants a 50 percent 
evaluation for the veteran's service-connected PTSD from 
August 31, 1998.  38 C.F.R. § 5107 (1999).


ORDER

A 50 percent evaluation for PTSD is granted effective 
September 16, 1998, subject to the law and regulations 
governing the criteria for award of monetary benefits. 



		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 
- 8 -


- 7 -


